NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 JEREMY MICHAEL JOHNSON, Petitioner.

                         No. 1 CA-CR 21-0417 PRPC
                              FILED 2-8-2022


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2015-125771-001
                  The Honorable Joan M. Sinclair, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent

Jeremy Michael Johnson, Florence
Petitioner
                            STATE v. JOHNSON
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell, Judge Randall M. Howe, and Judge
James B. Morse Jr. delivered the decision of the Court.


P E R C U R I A M:

¶1           Petitioner Jeremy Michael Johnson seeks review of the
superior court’s order denying his fifth petition for post-conviction relief.

¶2             Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2